UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: November 30, 2013 Date of reporting period: June 30, 2013 Item 1. Proxy Voting Record. Company Name Meeting Date CUSIP Ticker Hess Corporation May 16, 2013 42809H107 HES Vote For/Against Management Proposal Proposed by Issuer or Security Holder For Against Election of Directors: Security Holder 1. Rodney F. Chase 2. Harvey Golub 3. Karl F. Kurz 4. David McManus 5. Marshall D. Smith For For Ratification of the selection of Ernst & Young LLP as independent registered public accounting firm for fiscal year ending December 31,2013 Issuer Against Against Approval, on an advisory basis, of the compensation of the Company's Named Executive Officers Issuer For For Approval of an amendment to the restated certificate of incorporation and by-laws to declassify the board Issuer For Against Stockholder proposal recommending that the board of directors adopt a policy that requires an independent chairman Security Holder For Against Stockholder proposal recommending that the board of directors take action to implement a simple majority vote standard Security Holder For Against Stockholder proposal recommending that the company provide a report regarding political contributions Security Holder For Against Stockholder proposal submitted by Elliott Associates, L.P. and Elliott International, L.P. recommending that the company repeal any provision or amendment of the by-laws adopted without stockholder approval after February 2, 2011 and prior to the annual meeting Security Holder Company Name Meeting Date CUSIP Ticker Southwestern Energy Co. May 21, 2013 SWN Vote For/Against Management Proposal Proposed by Issuer or Security Holder Not voted (did not receive proxy material from custodian) Election of Directors Nominees: Issuer 1. John D Gass 2. Catherine A. Kehr 3. Greg D. Kerley 4. Harold M. Korell 5. Vello A. Kuuskraa 6. Kenneth R. Mourton 7. Steven L. Mueller 8. Elliott Pew 9. Alan H. Stevens Not voted (did not receive proxy material from custodian) Propsal to ratify independent registered public accounting firm for 2013 Issuer Not voted (did not receive proxy material from custodian) Advisory vote to approve our executive compensation Issuer Not voted (did not receive proxy material from custodian) Proposal to approve our 2013 Incentive Plan Issuer Company Name Meeting Date CUSIP Ticker Crescent Point Energy Corp. May 30, 2013 22576C101 CPG Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To fix the number of directors of the Corporation for the ensuing year at seven (7) Issuer For For Election of Directors: Issuer 1. Peter Bannister 2. Paul Colborne 3. Kenney F. Cugnet 4. D. Hugh Gillard 5. Gerald A. Romanzin 6. Scott Saxberg 7. Gregory G. Turnbull For For To consider, and if thought advisable, to pass, with or without variation, a resolution to approve amendments to the Corporation's Articles of Incorporation (The "Articles") to increase the maximum number of directors the Corporation may have from seven (7) to eleven (11) directors, the full textof which is set forth in the Information Circular Issuer For For To consider, and if thought advisable, to pass, with or without variation, a resolution to adopt a by-law providing advance notice requirements for the nomination of directors, the full text of which is set forth in the Information Circular Issuer For For To appoint PricewaterhouseCoopers LLP, Chartered Accountants, as auditors of the Corporation andauthorize the board of directors of the Corporation to fix their remuneration as such Issuer For For To consider, and if thought advisable, to pass, with or without variation, an advisory resolution to accept the Corporation's approach to executive compensation, the full text of which is set forth in the Information Circular Issuer Company Name Meeting Date CUSIP Ticker Devon Energy Corporation June 5, 2013 25179M103 DVN Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Robert H. Henry 2. John A. Hill 3. Michael M. Kanovsky 4. Robery A. Mosbacher, Jr. 5. J. Larry Nichols 6. Duane C. Radtke 7. Mary P. Ricciardello 8. John Richels For For Advisory vote to approve executve compensation Issuer For For Ratify the appointment of the Company's independent auditors for 2013 Issuer Against For Report disclosing lobbying policies and practices Security Holder Against For Majority vote standard for director elections Security Holder Against For Right to act by written consent Security Holder Company Name Meeting Date CUSIP Ticker Concho Resources Inc June 6, 2013 20605P101 CXO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Gary A. Merriman 2. Ray M. Poage 3. Wellford Tabor For For To ratify the selection of Grant Thornton LLP as independent registered public accounting firm of the company for the fiscal year ending December 31, 2013 Issuer For For Advisory vote to approve executive officer compensation ("Say-on-Pay") Issuer Company Name Meeting Date CUSIP Ticker Chesapeake Energy Corporation June 14, 2013 CHK Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors Nominees: For For 1. Bob G. Alexander Issuer For For 2. Merrill A. "Pete" Miller, Jr. Issuer For For 3. Thomas L. Ryan Issuer For For 4. Vincent J. Intrieri Issuer For For 5. Frederic M. Poses Issuer For For 6. Archie W. Dunham Issuer For For 7. R. Brad Martin Issuer For For 8. Louis A. Raspino Issuer For For To approve an amendment to the company's Certificate of Incorporation to declassify the Board of Directors Issuer For For To approve an amendment to the company's Bylaws to implement proxy access Issuer For For To approve an amendment to the company's Certificate of Incorporation to eliminate supermajority voting requirements Issuer For For To approve an amendment to the company's 2003 Stock Award Plan for Non-Employee Directors Issuer For For An advisory vote to approve the company's named executive officer compensation Issuer For For To approve an amendment to the company's Long Term Incentive Plan Issuer For For To approve the adoption of the company's Annual Incentive Plan Issuer For For To ratify the appointment of PricewaterhouseCoopers, LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2013 Issuer Against For Shareholder proposal relating to creation of risk oversight committee Security Holder Against For Shareholder proposal relating to re-incorporation in Delaware Security Holder Against For Shareholder proposal relating to accelerated vesting of senior executives' equity awards upon a charge of control Security Holder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title) /s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 5, 2013
